DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2008/0277013 to Anders et al.  
Anders et al. discloses a liner (10) for a conduit to transport a fluid, the liner being curable inside the conduit, the liner having no more than 1% by weight of phenolic molecules, wherein the limitation of the liner having no more than 1% by weight of phenolic molecules is interpreted to include a pipe lining with 0% phenolic molecules by weight, which is both the literal construction of the wording “no more than 1% by weight of phenolic molecules” and a purposive construction based upon page 20, lines 25-31, and page 21, lines 1-5 of Applicant’s specification.  Anders et al. discloses, paragraph [0023] that the liner is a high tensile strength fiberglass-reinforcing member for tubular structures, including potable water pipes, comprising a mat that includes an absorbent fabric or felt (50), a flexible material (25) on top of the felt, and a fiberglass (35) on top of the felt, wherein the fiber may be a chopped fiber, carbon fiber, glass flake, glass particles of uniform or non-uniform thickness or combination thereof.  Once the liner is inverted into the pipe, an agent (65) is added to the mat for hardening or fixing the mat in place.  The agent is at least one of those including a resin, an epoxy, phenolic, polyester, urethane, vinylester, polyimide and peroxide.  Either agent not including phenolic meets the limitation of having no more than 1% by weight of phenolic molecules, as recited in claims 1-6, 15 and 18.  With no phenolic molecules in the lining, the potable water circulating through the pipeline accumulates no amounts of phenolic molecule derivatives, as recited in claims 7-14, 19 and 20.  The liner further includes a membrane (60) including an inner surface of the liner and impermeable to the fluid.  Paragraph [0069] discloses that coating or covering (60) is not punctured so that it acts as a resin catch when the tube is inverted, as recited in claim 16.  Anders et al. discloses, paragraph [0051], that the mat is soaked with a resin that preferably penetrates through multiple layers, including three-dimensional knit layer (25), fiberglass layer (35), felt or fabric layers (40, 50), as recited in claim 17.    
                   
    PNG
    media_image1.png
    268
    377
    media_image1.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The recited references are pertinent to Applicant’s invention in disclosing pipe lining devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F. BRINSON whose telephone number is (571) 272-4897. The examiner can normally be reached M-F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Rinehart can be reached on 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICK F BRINSON/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        


December 1, 2022
P. F. Brinson